 1   MCGREGOR W. SCOTT
     United States Attorney
 2   HENRY Z. CARBAJAL III
     VINCENTE A. TENNERELLI
 3   Assistant United States Attorneys
     2500 Tulare Street, Suite 4401
 4   Fresno, CA 93721
     Telephone: (559) 497-4000
 5   Facsimile: (559) 497-4099

 6
     Attorneys for the
 7   United States of America

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:15-cr-00045 NONE-SKO
12                                Plaintiff,               STIPULATION TO CONTINUE
                                                           EVIDENTIARY HEARING AND
13   v.                                                    SENTENCING; FINDINGS AND
                                                           ORDER
14   JYOTESHNA KARAN, and
     PRAVEEN SINGH,
15                                                         JUDGE: Dale A. Drozd
16                                Defendant.
17

18                                             STIPULATION
19          The United States of America, by and through its counsel of record, and defendant, by and
20
     through his counsel of record, hereby stipulate as follows:
21
            1.      Following the defendants’ guilty pleas, by previous order, this matter was set for
22
     evidentiary/restitution hearing on April 17, 2020 at 8:30 a.m. The matter was set for sentencing on
23

24 May 8, 2020, at 10:00 a.m.

25          2.      By this stipulation, the parties now move to continue the evidentiary/restitution

26 hearing to July 31, 2020 at 8:30 a.m. and the sentencing hearing to August 21, 2020 at 8:30 a.m.

27          3.      The parties agree and stipulate, and request that the Court find the following:
28
                                                       1
29

30
            a.      Counsel for defendant Praveen Singh needs additional time to fulfill his obligations
 1
     under the plea agreement. The parties also require additional time to prepare for the evidentiary
 2

 3 hearing and sentencing. During the time period for additional preparation, the government plans to

 4 prepare and propose a potential stipulated resolution for loss and restitution to defense. The parties

 5 would need additional time to explore whether they can come to an agreement that obviates the need

 6
     for a restitution/evidentiary hearing and streamlines the sentencing hearing.
 7
     IT IS SO STIPULATED.
 8
     DATED: March 18, 2020                                  By: /s/Mark W. Coleman
 9                                                          MARK W. COLEMAN
                                                            HARRY M. DRANDELL
10                                                          Attorney for Defendant
                                                            JYOTESHNA KARAN
11

12
     DATED: March 18, 2020                                  By: /s/Anthony P. Capozzi
13                                                          ANTHONY P. CAPOZZI
                                                            Attorney for Defendant
14                                                          PRAVEEN SINGH
15
     DATED: March 18, 2020
16                                                          /s/ Henry Z. Carbajal III
                                                            HENRY Z. CARBAJAL III
17                                                          Assistant United States Attorney
18
                                                  ORDER
19
     IT IS SO ORDERED.
20

21      Dated:     March 19, 2020
                                                       UNITED STATES DISTRICT JUDGE
22

23

24

25
26

27

28
                                                        2
29

30
